IN THE
                         TENTH COURT OF APPEALS

                              No. 10-12-00379-CV

MARGARET ELAINE WALKER,
                                                        Appellant
v.

GUADALUPE VASQUEZ, SR., INDIVIDUALLY,
AND AS REPRESENTATIVE OF THE ESTATE
OF SILVIA VASQUEZ, DECEASED, GUADALUPE
VASQUEZ, JR., VERONICA VASQUEZ, BLANCA
VASQUEZ AND ROGELIO VASQUEZ,
                                     Appellees


                         From the 40th District Court
                             Ellis County, Texas
                            Trial Court No. 82966


                         MEMORANDUM OPINION


      The parties have filed an agreed motion in which they ask this Court to vacate

the trial court's judgment, remand the case back to the trial court, and dismiss the

appeal. The parties have reached an agreement to settle their differences in the

underlying proceeding.
        Because we have no authority to vacate the trial court’s judgment, remand the

case, and dismiss the appeal, we grant the motion in part. See TEX. R. APP. P. 42.1(a)(2);

43.2.

        The trial court's judgment dated July 20, 2012 is set aside without regard to the

merits and is remanded to the trial court for further proceedings consistent with the

settlement agreement. TEX. R. APP. P. 42.1(a)(2)(B).

        There being no agreement of the parties as to costs, it is further ordered that costs

of this appeal are taxed against Margaret Elaine Walker. Id. (d).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Set aside and remanded
Opinion delivered and filed November 8, 2012
[CV06]




Walker v. Vasquez                                                                      Page 2